DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 06/11/2021 by Applicant, wherein Claims 1, 12 & 18 are three/3 independent claims reciting system, method and non-transitory machine-readable medium claims with Claims 2-11, 13-17 & 19-20 dependent on said three independent claims respectively.      
No IDS has been filed by the Applicant so far.       
This Office Action is an Allowance in response to the original claims filed by the Applicant on 11 JUNE 2021 for its original application of the same date that is titled:           “Fraud as a Service”.  Examiner notes that the instant application 17/346178 is a CON-tinuation of ASN 15/962253, which issued as a US Patent No. 11,062,315, and as noted in attached Interview Summary, the Applicant has been requested to file a Terminal Disclaimer (TD) is required with respect to already issued US Patent No. 11,062,315.          
Accordingly, pending Claims 1-20 are now being Allowed herein.       

 Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for Allowance:   
(Examiner clarifies that these references were cited in 103 rejection of claims in the 
parent ASN 15/962253).         
The closest prior art of primary Adjaoute reference (Pub. No. US 2015/ 0046216) teaches ---              
{“A real-time fraud prevention system enables merchants and commercial organizations on-line to assess and protect themselves from high-risk users.  A centralized database is configured to build and store dossiers of user devices and behaviors collected from subscriber websites in real-time.  Real, low-risk users have webpage click navigation behaviors that are assumed to be very different than those of fraudsters.  Individual user devices are distinguished from others by hundreds of points of user-device configuration data each independently maintains.  A client agent provokes user devices to volunteer configuration data when a user visits respective webpages at independent websites.  A collection of comprehensive dossiers of user devices is organized by their identifying information, and used calculating a fraud score in real-time.  Each corresponding web-site is thereby assisted in deciding whether to allow a proposed transaction to be concluded with the particular user and their device.”}           

Further, secondary Ahuja reference (Pub. No. US 2017/ 0359217) teaches ---       {“System, methods, and apparatuses used to monitor network traffic of a datacenter and report security threats are described.  For example, one embodiment selects a first microservice of a first hierarchy, configures the microservices of a second lower-level hierarchy to remove the first microservice from load balancing decisions to the first hierarchy, moves the first microservice to another server, configures data plane connectivity to the first microservice to reflect a change in server, and configures the microservices of the second hierarchy to include the first microservice in load balancing decisions to the first hierarchy.”}             

Further, secondary Choudhuri reference (Pub. No. US2013/ 0024358) teaches---     {“A multi-stage filtering process and system for fraud detection is disclosed.  The process includes one or more preliminary filtration stages followed by one or more additional filtration stages that provide for enhanced screening for fraudulent activity.   Over a plurality of transactions, a portion of the transactions are cleared for processing (e.g., deemed not likely fraudulent or of too low value to continue processing) after each filtration stage. As such, acceptable transactions are not unnecessarily scrutinized.   Another user of the multi-stage filtering process and system is to detect false positive fraud alerts produced by other systems.  By reducing the prevalence of false positives, the process and system saves the financial institution costs associated with conducting expensive screening of valid transactions and saves the customers inconvenience and frustration of having valid transactions declined.”}        
	
In regards to independent Claims 1, 12 and 18, Adjaoute, Ahuja and Choudhuri references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:          
Claim 1:             
1.     A system, comprising:    
interfacing with the first incoming transaction data prior to receiving a registration update from a registration component on the system;  
instantiating the fraud detection microservice, at the registration component, as a virtual machine in a transactional processing system to monitor the first incoming transaction data for fraud;       
in response to instantiating the fraud detection microservice, performing a clustering machine learning computation, a logistic regression machine learning computation, and a regression tree machine learning computation, resulting in clustered machine learning computations that have been performed by server equipment;      
based on the clustered machine learning computations, determining that the fraud detection microservice has failed to detect a fraud event associated with a registration associated with the first incoming transaction;    and    
in response to the determining that the fraud detection microservice has failed to detect the fraud event and based on an inference generated based on artificial intelligence, updating the fraud detection microservice with a rule to mitigate the fraud event, wherein updating the fraud detection microservice comprises utilizing a machine-learning protocol to modify the rule to be applied to a second transaction represented by second transaction data, and wherein updating the fraud detection microservice further comprises classifying the second transaction as likely to be the fraud event.



Claim 12:       
12.     A method, comprising:     
selecting, by a control panel interface of the fraud service equipment, the fraud detection microservice based on a type of the customer interaction data;         
analyzing, by the fraud service equipment, the first data stream prior to receiving registration update data from a registration component;        
enabling, by the fraud service equipment, the fraud detection microservice, at the registration component, using a virtual machine to monitor the first data stream for 
fraud;       
in response to instantiating the fraud detection microservice, performing, by the fraud service equipment, a clustering machine learning computation, a logistic regression machine learning computation, and a regression tree machine learning computation, resulting in clustered machine learning computations;        
based on the clustered machine learning computations, determining, by the fraud service equipment, that the fraud detection microservice has failed to detect a fraudulent activity;   and      
based on determining that the fraud detection microservice has failed to detect the fraudulent activity, utilizing, by the fraud service equipment, a machine-learning protocol to modify a rule to detect the fraudulent activity to be applied to a second data stream.        



Claim 18:       
18.     A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:          
interfacing with first incoming transaction data prior to receiving a registration update from a registration component;        
determining a first fraud detection microservice from a group of fraud detection microservices, accessible via server equipment, that is applicable to the first incoming transaction data;          
in response to instantiating the first fraud detection microservice, performing a group of clustering machine learning computations, a group of logistic regression machine learning computations, and a group of regression tree machine learning computations, resulting in clustered machine learning computations;          
based on determining that the first fraud detection microservice has failed to identify the fraudulent activity and based on an inference generated by artificial intelligence, utilizing machine-learning to update a second fraud detection microservice with a fraud detection rule to be applied to a second transaction type associated with second incoming transaction data, wherein utilizing the machine-learning comprises utilizing a classification process to determine that the second incoming transaction is threshold likely to be the fraudulent activity, and wherein utilizing the machine-learning is performed independently of performance the group of fraud detection microservices; and instantiating, using the registration component, the first fraud detection microservice as a virtual machine and the second fraud detection microservice in the transactional processing system to monitor the first incoming transaction data and the second incoming transaction data for the fraudulent activity.



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691